COBB, Judge.
In this Anders appeal,1 appellant notes that prosecution and investigative costs were imposed without the record reflecting a request and documentation of the amount. Ap-pellee concedes error. These costs are therefore stricken. See Bisson v. State, 696 So.2d 504 (Fla. 5th DCA 1997). In all other respects, the judgment and sentence are affirmed.
AFFIRMED. INVESTIGATIVE AND PROSECUTION COSTS STRICKEN.
PETERSON and THOMPSON, JJ., concur.

. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).